Opinion issued May 7, 2019




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-18-00761-CV
                             ———————————
                     JOHN PAUL CHEVRIERE, Appellant
                                          V.
ROSE MARIE LORRAINE CHEVRIER MITCHELL A/K/A ROSE MARIE
                  MITCHELL, Appellee


                    On Appeal from the Probate Court No. 2
                            Harris County, Texas
                        Trial Court Case No. 469,115


                           MEMORANDUM OPINION

      John Paul Chevriere filed an application to probate the will of his deceased

stepmother but the trial court dismissed the application for lack of jurisdiction. On

appeal, Chevriere contends that the trial court had jurisdiction and therefore erred in

dismissing his application. We agree and therefore reverse and remand.
                                 BACKGROUND

      Chevriere filed his application in Probate Court Number 2 of Harris County,

alleging that his deceased stepmother’s fixed place of residence was in that county.

His sister, Rose Marie Lorraine Chevriere Mitchell filed a motion to transfer venue

to Fort Bend County, alleging that her deceased stepmother’s fixed place of

residence was there. Subject to her motion to transfer venue, Mitchell filed an

opposition to her brother’s probate application.

      Without deciding Mitchell’s venue motion, the trial court concluded that it

lacked subject-matter jurisdiction. On its own motion, the court dismissed

Chevriere’s application for lack of jurisdiction.

                                   DISCUSSION

I.    Jurisdiction

      A.     Standard of review and applicable law

      Subject-matter jurisdiction is essential to a court’s authority to decide a case.

Tex. Ass’n of Bus. v. Tex. Air Ctrl. Bd., 852 S.W.2d 440, 443 (Tex. 1993). It cannot

be presumed or waived. Id. at 443–44. Trial courts may inquire as to whether they

have subject-matter jurisdiction on their own motion at any time. James v.

Underwood, 438 S.W.3d 704, 713 (Tex. App.—Houston [1st Dist.] 2014, no pet.).

      A court reviews the pleadings and any relevant evidence in deciding whether

it has subject-matter jurisdiction. Bush v. Lone Oak Club, 546 S.W.3d 766, 772 (Tex.


                                          2
App.—Houston [1st. Dist.] 2018, pet. pending). When the jurisdictional facts are

undisputed, the existence of subject-matter jurisdiction is a question of law. Tex.

Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). Under

these circumstances, we review the trial court’s jurisdictional decision de novo. Id.

      Harris County’s statutory probate court has subject-matter jurisdiction over

probate proceedings. TEX. EST. CODE §§ 32.002(c), 32.005(a); In re Jacky, 506
S.W.3d 550, 554 (Tex. App.—Houston [1st Dist.] 2016, no pet.). Probate

proceedings encompass applications to probate a will and for the issuance of letters

testamentary. TEX. EST. CODE § 31.001(1)–(2); Jacky, 506 S.W.3d at 554.

      B.     Analysis

      Chevriere’s application to probate the will of his deceased stepmother is a

probate proceeding and lies within the subject-matter jurisdiction of Harris County’s

statutory probate court. TEX. EST. CODE §§ 31.001(1)–(2), 32.002(c), 32.005(a);

Jacky, 506 S.W.3d at 554. While Chevriere and Mitchell dispute the location of their

stepmother’s fixed place of residence, that dispute is relevant to venue rather than

subject-matter jurisdiction. TEX. EST. CODE § 33.001(a)(1); Fernandez v.

Bustamante, 305 S.W.3d 333, 342 (Tex. App.—Houston [14th Dist.] 2010, no pet.).

The trial court therefore erred in dismissing the cause for lack of jurisdiction.

II.   Venue

      The parties dispute venue. Chevriere contends that venue is proper in Harris


                                           3
County. Mitchell contends that the cause must be transferred to Fort Bend County.

      The trial court did not rule on venue. As a court of review, we ordinarily do

not address an issue absent a trial-court ruling. See TEX. R. APP. P. 33.1(a)(2); see

also City of Dallas v. Dixon, 365 S.W.2d 919, 923 (Tex. 1963) (courts of appeals

are primarily courts of review), rev’d on other grounds sub nom. Donovan v. City of

Dallas, 377 U.S. 408 (1964). Even if the trial court had ruled on venue, however, we

could not review its ruling at this stage of the proceedings. See TEX. CIV. PRAC. &

REM. CODE § 15.064(a) (no interlocutory review of venue decisions); TEX. R. CIV.

P. 87(6) (same); In re Aguilar, 435 S.W.3d 831, 833 (Tex. App.—San Antonio 2014,

no pet.) (probate court had not rendered final judgment and transfer decision

therefore was not yet reviewable); Fernandez, 305 S.W.3d at 337–39 (venue

decision by probate court wasn’t final judgment and thus not independently

reviewable by direct appeal).

                                  CONCLUSION

      We reverse the trial court’s order dismissing for lack of jurisdiction

Chevriere’s application for the probate of his stepmother’s will and remand the cause

to the trial court for further proceedings consistent with our opinion.



                                              Gordon Goodman
                                              Justice

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.

                                          4